NO. 12-17-00232-CV
                         IN THE COURT OF APPEALS
              TWELFTH COURT OF APPEALS DISTRICT
                                    TYLER, TEXAS


IN RE:                                          §

R.C.H.,                                         §      ORIGINAL PROCEEDING

A CHILD                                         §

                                 MEMORANDUM OPINION
       In this original mandamus proceeding, Relator M.B. complains that the Respondent, the
Honorable Jeff Fletcher, Judge of the 402nd District Court of Wood County, Texas, had a
ministerial duty to grant her Motion to Transfer Venue pursuant to the mandatory transfer
provision of section 155.201(b) of the Texas Family Code. Specifically, Relator requests a writ
of mandamus directing Respondent to sign an order granting her motion to transfer venue and
enter an order transferring the case to Cooke County, Texas.
       A relator bears the burden of demonstrating her entitlement to mandamus relief. See In
re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (per curiam) (orig. proceeding); Walker v.
Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). This burden includes providing
the appellate court with a record sufficient to make the requisite showing. See Walker, 827
S.W.2d at 837. A party seeking mandamus must file a petition with the clerk of the appropriate
court. TEX. R. APP. P. 52.1. The contents of that petition are prescribed by Texas Rule of
Appellate Procedure 52.3. Among other items, the petition must include, as part of an appendix,
“a certified or sworn copy of any order complained of, or any other document showing the
matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). This rule has been interpreted to permit
mandamus based upon an oral ruling. In re S. Ins. Co., No. 14-11-00604-CV, 2011 WL
3667849, at *1 (Tex. App.—Houston [14th Dist.] Aug. 23, 2011, orig. proceeding) (mem. op.);
In re Bledsoe, 41 S.W.3d 807, 811 (Tex. App.—Fort Worth 2001, orig. proceeding); In re
Perritt, 973 S.W.2d 776, 779 (Tex. App.—Texarkana 1998, orig. proceeding). But an oral ruling
is not subject to mandamus review unless the ruling is clear, specific, enforceable, and
adequately shown by the record. In re S. Ins. Co., 2011 WL 3667849, at *1; In re Bledsoe, 41
S.W.3d at 811. A review of the reporter’s record from the hearing at which the oral ruling is
made is one means by which we can determine whether the oral ruling meets these criteria. See
In re Bledsoe, 41 S.W.3d at 812.
         Here, Relator stated in her brief that a hearing on the motion to transfer was held on
November 17, 2016. According to Relator, the court denied the motion but no order was signed.
Relator has not furnished a reporter’s record of the hearing at which the oral ruling was made or
any other document showing the ruling. See TEX. R. APP. P. 52.3(k)(1)(A); Bledsoe, 41 S.W.3d
at 812. Relator has not complied with the applicable appellate rules and therefore, her petition
does not provide a basis for this court to evaluate the merits of her complaint or grant relief. See
TEX. R. APP. P. 52.3(k)(1)(A). Consequently, Relator has failed to establish her entitlement to
mandamus relief.


                                                  CONCLUSION
         Because Relator has not shown she is entitled to mandamus relief, we deny her petition
for writ of mandamus.
                                                               JAMES T. WORTHEN
                                                                  Chief Justice


Opinion delivered February 14, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        FEBRUARY 14, 2018

                                        NO. 12-17-00232-CV



                                                 M.B.,
                                                 Relator
                                                   V.

                                     HON. JEFF FLETCHER,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
M.B.; who is the relator in Cause No. 2015-600, pending on the docket of the 402nd Judicial
District Court of Wood County, Texas. Said petition for writ of mandamus having been filed
herein on July 28, 2017, and the same having been duly considered, because it is the opinion of
this Court that a writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3